' Case 1:19-cv-00560-WES-PAS Document1 Filed 10/18/19 Page 1 of 5 PagelD #: 1

UNITED STATES DISTRICT COURT

 

DISTRICT OF RHODE ISLAND
SHARON MEEHAN CIVIL ACTION NO:
Plaintiff, |
V CA19~- 560

QUICKEN LOANS, INC.,

Defendant.

 

COMPLAINT AND DEMAND FOR TRIAL BY JURY

1. This is a civil action for equitable relief and for damages sustained by the
Plaintiff Sharon Meehan.

PARTIES
2. Plaintiff Sharon Meehan (“Meehan” or “Plaintiff’) is an individual who
resides at 325 Saw Mill Road, North Scituate, Rhode Island 02857.
3. Defendant Quicken Loans, Inc. (“Quicken” or “Defendant”) is a Michigan

corporation with a principal place of business located at 1050 Woodward

Avenue, Detroit, Michigan 48226.

JURISDICTION AND VENUE
4. This Court has subject matter jurisdiction over this action pursuant to 28
U.S.C. Section 1332, Plaintiff is a citizen and resident of Rhode Island.
Defendant is incorporated and headquartered in Michigan. The amount in

controversy exceeds $75,000., exclusive of interest and costs.

 
Case 1:19-cv-00560-WES-PAS Document1 Filed 10/18/19 Page 2 of 5 PagelD #: 2

5. Venue is proper in this District under 28 U.S.C. Section 1391(b)(2) as the
property that is the subject of this action is situated in Rhode Island, and
many of the acts and omissions complained of herein occurred in Rhode

Island.

STATEMENT OF FACTS

6. Atall times relevant herein, Plaintiff has been sole of the James J. Meehan
Trust (the “Trust”) which was established by Plaintiff's father James J.
Meehan, Sr. on or about February 4, 1997.

7. Pursuant to the terms of the Trust, James J. Meehan, Sr., as the original
trustee, directed that when both he and his wife (Muriel M. Meehan) died,
the following events would automatically occur: (a) Plaintiff and her brother,
John Meehan would become co-trustees of the Trust; and (b) said co-trustees
would distribute the proceeds of the Trust in seven (7) equal shares among
their children (including Plaintiff, her brother and co-trustee John Meehan,
Jr, Kevin F. Meehan, Brian A. Meehan, James Meehan, Colin P. Meehan,
and Patricia Meehan Koenig).

8. Thereafter, by Trustee’s Deed and through the death of Muriel M. Meehan
(on December 14, 2014), the Trust became the 100% owner of the property
situated at 325 Saw Mill Road, North Scituate, Rhode Island (the
“Property’”).

9. On February 6, 2014, John Meehan passed away, thus leaving Plaintiff as
sole trustee of the Trust.

10.During in or about October 2016, Plaintiff began discussions with Defendant
Quicken concerning a transaction whereby Quicken would provide financing

of her purchase of the Property from the Trust with the proceeds of
Case 1:19-cv-00560-WES-PAS Document1 Filed 10/18/19 Page 3 of 5 PagelD #: 3

Quicken’s mortgage financing being distributed to the remaining
beneficiaries pursuant to the above-referenced terms of the Trust.

11. Defendant Quicken ultimately agreed to provide financing for said
transaction in the total amount of $288,526, with $46,410 going to pay offa
pre-existing mortgage with Citizens Bank, and the remaining $228,000
going to Plaintiff as sole Trustee of the Trust for distribution among her and
the other remaining beneficiaries pursuant to the terms of the Trust..

12. On March 9, 2017, Plaintiff signed closing papers reflecting those terms and
payments, at the Property before a Notary Public for purposes of closing the
transaction and effectuating the distributions to the beneficiaries as Trustee.

13. Without Plaintiffs knowledge or authorization, Quicken altered the closing
documents so that the $228,000 in net proceeds that she signed off on and
authorized to be sent to her as Trustee for distribution in equal parts to the
beneficiaries was instead directed to be, and was sent by Quicken, 100% to
Plaintiff's brother, James Meehan in Colorado.

14. Quicken has caused, maintained, and provided copies of altered closing
documents that incorrectly attempt to establish that Plaintiff authorized the
unlawful distribution by Quicken to James Meehan. This representation is
fraudulently or negligently false as Plaintiff did not authorize the distribution
to anyone but herself as sole trustee of the Trust for distribution to the
beneficiaries pursuant to the terms of the Trust.

15. As aresult of Quicken’s misconduct, Plaintiff has suffered monetary
damages, consequential damages, and emotional distress, and Quicken
continues to pursue collection efforts and possible foreclosure of the

Property.
Case 1:19-cv-00560-WES-PAS Document1 Filed 10/18/19 Page 4 of 5 PagelD #: 4

COUNT I (Fraud)

16. Plaintiff repeats and realleges the allegations contained in paragraphs 1
through 15 above and incorporates them by reference herein.

17. Quicken made false representations of a material fact with knowledge of its
falsity for the purpose of inducing Plaintiff to act thereon.

18. Plaintiff relied upon Quicken’s representations as true and acted upon them

to her damage.

COUNT II (Negligent Misrepresentation)

19. Plaintiff repeats and realleges the allegations contained in paragraphs 1
through 15 above and incorporates them by reference herein.

20. Plaintiff pleads this claim against Quicken in the alternative.

21. Quicken provided Plaintiff with false information with failure to exercise
reasonable care or competence in obtaining or communicating the
information he provided.

22. Plaintiff relied upon Quicken’s representations as true and acted upon them

to her damage.

PRAYER FOR RELIEF

WHEREFORE, the Plaintiff respectfully requests that this Court:

A. Enter judgment in Plaintiff's favor against Defendant Quicken;

B. Award compensatory, consequential, and punitive damages to the
Plaintiff in an amount to be determined at trial, plus interest and all costs
and fees incurred in this litigation;
Case 1:19-cv-00560-WES-PAS Document1 Filed 10/18/19 Page 5 of 5 PagelD #: 5

C. Enter an Order enjoining Quicken from commencing or further pursuing
collection or foreclosure proceedings against the Plaintiff; and
D. Grant such other relief as this Court d just and proper.

   

   
   
 

Dated: October 16 , 2019

 

/_Sharon Meehan \
Pro Se Plaintiff

Shacon Meehan

B25 Saw! Re

North Se tua te, BL 03857
C P&)- 6 08- 8a5S~
y 40) ~14-SOW

 
